Citation Nr: 0101232	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of service-connected dyspareunia, rated as 
noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active duty for training from March 
1994 to June 1994.  She had subsequent Reserve service.  

This appeal arises from a June 1999 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO granted service connection for dyspareunia, 
secondary to the service-connected residuals of a stress 
fracture of the left hip.  Also by the June 1999 rating 
action, the RO assigned a noncompensable disability 
evaluation to the veteran's service-connected dyspareunia.  
Thereafter, the veteran perfected a timely appeal of the 
issue regarding the noncompensable disability rating assigned 
to her dyspareunia.  

The June 1999 rating decision denied special monthly 
compensation based on loss of use of a creative organ.  The 
veteran did not file a notice of disagreement with that 
determination.  Absent a notice of disagreement, a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  

In the substantive appeal which was received at the RO in 
September 1999, the veteran stated that the pain in her left 
hip has now radiated down her left leg (particularly to her 
left knee area and the bottom of her left foot).  This 
statement appears to represent a claim for an increased 
disability rating for the service-connected residuals of a 
stress fracture of the veteran's left hip.  The issue of 
entitlement to a disability evaluation greater than 
20 percent for the service-connected residuals of a stress 
fracture of the left hip has not been developed for appellate 
consideration by the Board.  The hip disability is evaluated 
separately, so the hip rating is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected dyspareunia is manifested 
by complaints of episodes of pain on intercourse and does not 
require continuous treatment.  


CONCLUSION OF LAW

The criteria for a compensable rating for dyspareunia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.116, Diagnostic Code 7611 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
all relevant facts have been properly developed to the extent 
possible.  During the current appeal, the veteran has not 
referred to the existence of records of recent inpatient or 
outpatient treatment for her service-connected dyspareunia, 
which, if obtained, would support her claim for a compensable 
rating for this disability.  Furthermore, in January 1999, 
the veteran was accorded a VA examination of this 
service-connected disorder.  Thus, as sufficient data exist 
to address the merits of the veteran's rating claim, the 
Board concludes that the Department of Veterans Affairs (VA) 
has adequately fulfilled its statutory duty to assist the 
veteran in the development of her claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.  See, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

According to the service medical records from the veteran's 
period of active military duty in the present case, in April 
1994, the veteran was treated for complaints of left hip and 
groin pain.  In May 1994, a stress fracture of the left hip 
was diagnosed.  The remainder of the service medical records 
are negative for complaints of, treatment for, or findings of 
dyspareunia.  

Medical records from the veteran's subsequent period of 
reserve duty indicate that, at a December 1992 examination 
for enlistment into the United States Army Reserves, the 
veteran denied ever having been treated for a female 
disorder.  This reserve examination specifically demonstrated 
that the veteran's vaginal evaluation was normal.  

At an October 1997 VA outpatient treatment session, the 
veteran reported that she could not have intercourse due to a 
worsening of her pelvic bone condition.  Stress pain syndrome 
of the left hip was assessed, and the veteran was advised to 
seek a gynecological evaluation.  A private pathologist's 
laboratory report dated in March 1998 indicated that the 
veteran's pap smear was within normal limits.  

In January 1999, the veteran underwent a VA gynecological 
examination, at which time she complained of pain during 
sexual intercourse as well as menstrual cramps during the 
first couple of days of her menstrual period.  The veteran 
denied ever having had pelvic/genitalia surgery or a 
malignant process identified.  Additionally, the veteran 
reported that she was not taking any hormonal medications.  
Physical examination demonstrated an anteverted uterus; no 
prolapse; a pink and rubbery cervix without tenderness to 
palpation; no rectovaginal fistula or urethrovaginal fistula; 
and no rectocele, cystocele, or perineal relaxation.  An 
ultrasound of the veteran's uterus was normal, and a pap 
smear was negative for malignant cells.  The examiner 
diagnosed, in pertinent part, dyspareunia and dysmenorrhea.  

In a March 1999 addendum, the examiner who had conducted the 
January 1999 VA gynecological evaluation explained that, 
because dyspareunia is a disorder that results in pain being 
experienced in the labia, vagina, or pelvis during or after 
intercourse, the causes of this condition could be numerous.  
The examiner noted, however, that the veteran had not had any 
previous painful intercourse.  Consequently, the examiner 
could not rule out the veteran's dyspareunia as a condition 
secondary to the service-connected stress fracture of her 
left hip.  

The claims folder also contains an April 1999 statement from 
a medical advisor to the RO.  According to this document, the 
medical advisor, who reviewed the record, concluded that the 
veteran's dyspareunia is at least as likely as not due to her 
service-connected left hip stress fracture.  

Based on this medical evidence, the RO, by the June 1999 
rating action, granted service connection for dyspareunia and 
assigned a noncompensable evaluation to this disability, 
effective from October 23, 1997.  The veteran's 
service-connected dyspareunia remains evaluated as 
noncompensably disabling.  

The claims folder contains no additional pertinent medical 
records.  As the Board has previously discussed in this 
decision, during the current appeal, the veteran has not 
referred to the existence of records of recent inpatient or 
outpatient treatment for her service-connected dyspareunia, 
which, if obtained, would support her claim for a compensable 
rating for this disability.  

The RO has assigned the noncompensable rating for the 
veteran's service-connected dyspareunia according to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7611.  This 
diagnostic code provides the rating criteria for impairment 
resulting from disease or injury of the vagina.  

Other structures which would be involved in dyspareunia are 
rated on the same basis:  

7610  Vulva, disease or injury of (including vulvovaginitis):
7611  Vagina, disease or injury of:
7612  Cervix, disease or injury of:
7613  Uterus, disease, injury, or adhesions of:
7614  Fallopian tube, disease, injury, or adhesions of 
(including pelvic 	inflammatory disease (PID)):
7615  Ovary, disease, injury, or adhesions of:
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive 	Organs (diagnostic codes 7610 through 
7615):
Symptoms not controlled by continuous 
treatment............	       30 percent
Symptoms that require continuous 
treatment....................	       10 percent
Symptoms that do not require continuous 
treatment...........	         0 percent
38 C.F.R. § 4.116 (2000).  

The veteran's statements describing the symptoms (e.g., pain) 
that she experiences as a result of her service-connected 
dyspareunia are considered competent evidence.  However, 
these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.  

In this regard, the Board notes that, during the current 
appeal, the veteran has not referred to the existence of 
records of recent inpatient or outpatient treatment for her 
service-connected dyspareunia, which, if obtained, would 
support her claim for a compensable rating for this 
disability.  The only recent medical record which reflects 
the veteran's complaints of pain during sexual intercourse is 
a VA outpatient treatment record dated in October 1997.  

Clearly, this paucity of evidence does not demonstrate the 
need for continuous treatment for the veteran's 
service-connected dyspareunia.  Consequently, a compensable 
disability rating of 10 percent for this disability cannot be 
awarded.  See 38 C.F.R. § 4.116, Code 7611 (2000).  There is 
no other rating criteria which would be more closely 
analogous in functions affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2000).  There is no other 
rating criteria which would provide a compensable rating for 
episodes of pain on intercourse described by the veteran.  
38 C.F.R. Part 4, including § 4.31 (2000).  

The Board notes that, in both the notice of disagreement 
which was received at the RO in July 1999 as well as in the 
substantive appeal which was received at the agency in 
September 1999, the veteran requested that the "pain 
provision" be considered in the adjudication of her rating 
claim.  In a subsequent statement dated in November 1999, the 
veteran's representative contended that the provisions of 
38 C.F.R. § 4.40 should apply to the veteran's current rating 
claim.  

Significantly, however, 38 C.F.R. § 4.40 pertains only to the 
musculoskeletal system.  In particular, the provisions of 
this section discuss functional loss, as it relates to a 
veteran's musculoskeletal system (including, for example, the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance).  38 C.F.R. § 4.40 (2000).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 4.40 must be considered 
when a diagnostic code provides for compensation based solely 
on limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The disability at issue in the present case does not involve 
impairment of the veteran's musculoskeletal system, such as 
with limitation of motion of a joint.  The Board must 
conclude, therefore, that the provisions of 38 C.F.R. § 4.40 
do not apply to the facts of the current appeal.  Similarly, 
38 C.F.R. § 4.59 (2000) pertaining to painful motion is for 
rating the musculoskeletal system and does not apply to 
Gynecologic Conditions and Disorders of the Breast, 38 C.F.R. 
§ 4.116 (2000).  See 38 C.F.R. Subpart B- Disability Ratings, 
The Musculoskeletal System, §§ 4.40-4.73 (2000).  The 
episodes of pain on intercourse described by the veteran are 
not analogous to the frequent musculoskeletal pains which 
impair industrial functioning, for which the rating code 
provides a compensable rating.  38 C.F.R. § 4.20 (2000).  
Further, the episodes of pain on intercourse described by the 
veteran are not analogous to demonstrable pain associated 
with a scar, which would also impair industrial functioning, 
and for which the rating code provides a compensable rating.  
38 C.F.R. §§ 4.20, 4.118 (2000).  

Additionally, review of the claims folder indicates that the 
RO has not discussed the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board observes 
that the claims folder contains no evidence whatsoever that 
the veteran's service-connected dyspareunia has resulted in 
frequent hospitalizations or marked interference with 
employment such as to render impractical the application of 
the regular schedular standards.  Indeed, the objective 
findings on recent examinations are relatively normal with 
respect to whether the veteran's service-connected 
dyspareunia is symptomatic.  Moreover, there is a paucity of 
evidence to demonstrate that this disability has had any 
significant industrial effect.  

For these reasons, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected dyspareunia.  Accordingly, a remand to the 
RO for referral of this rating claim to the Under Secretary 
of Benefits at VA Central Office for extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000) is not warranted.  

Based on this relevant medical evidence, the Board must 
conclude, therefore, that the criteria for a compensable 
rating for the veteran's service-connected dyspareunia pain 
have not been met.  In reaching this determination, the Board 
has also determined that the noncompensable evaluation 
represents the highest rating warranted during the appeal 
period.  Fenderson v. West 12 Vet. App. 119 (1999).  


ORDER

The claim for a compensable rating for the service-connected 
dyspareunia is denied.  



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals



 

